Exhibit 10(f)

TEXAS INSTRUMENTS 2003 LONG-TERM INCENTIVE PLAN

As Amended October 16, 2008

     SECTION 1. Purpose.

     The Texas Instruments 2003 Long-Term Incentive Plan is designed to enhance
the ability of the Company to attract and retain exceptionally qualified
individuals and to encourage them to acquire a proprietary interest in the
growth and performance of the Company.

     SECTION 2. Definitions.

     As used in the Plan, the following terms shall have the meanings set forth
below:

     (a) “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company or (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Committee.

     (b) “Award” shall mean any Option, award of Restricted Stock, Restricted
Stock Unit, Performance Unit or Other Stock-Based Award granted under the Plan.

     (c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan, which may,
but need not, be executed or acknowledged by a Participant.

     (d) “Board” shall mean the board of directors of the Company.

     (e) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

     (f) “Committee” shall mean a committee of the Board designated by the Board
to administer the Plan. Unless otherwise determined by the Board, the
Compensation Committee of the Board shall be the Committee under the Plan.

     (g) “Company” shall mean Texas Instruments Incorporated, together with any
successor thereto.

     (h) “Exchange Act” shall mean the Securities Exchange Act of 1934 as
amended from time to time.

1

--------------------------------------------------------------------------------

     (i) “Executive Officer” shall mean an individual who is an executive
officer of the Company as defined by Rule 3b-7 under the Exchange Act.

     (j) “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other securities) the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee.

     (k) “Incentive Stock Option” shall mean an option that meets the
requirements of Section 422 of the Code, or any successor provision thereto.

     (l) “Inducement Award” shall mean an Award granted to an individual to
induce such individual to accept employment with the Company or an Affiliate to
provide services to the Company or an Affiliate.

     (m) “Management” shall mean all (i) officers of the Company, including
Executive Officers, and (ii) employees of the Company in Pay Range 1 and 2.

     (n) “Option” shall mean an option granted under Section 6.

     (o) “Other Stock-Based Award” shall mean any right granted under Section 9.

     (p) “Participant” shall mean an individual granted an Award under the Plan.

     (q) “Performance Unit” shall mean any right granted under Section 8.

     (r) “Plan” shall mean this Texas Instruments 2003 Long-Term Incentive Plan.

     (s) “Restricted Stock” shall mean any Share granted under Section 7.

     (t) “Restricted Stock Unit” shall mean a contractual right granted under
Section 7 that is denominated in Shares, each of which represents a right to
receive the value of a Share (or a percentage of such value, which percentage
may be higher than 100%) upon the terms and conditions set forth in the Plan and
the applicable Award agreement.

     (u) “Shares” shall mean shares of the common stock of the Company, $1.00
par value.

2

--------------------------------------------------------------------------------

     (v) “Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

     SECTION 3. Eligibility.

     (a) Any non-Management individual who is employed by the Company or any
Affiliate, and any individual who provides services to the Company or any
Affiliate as an independent contractor shall be eligible to be selected to
receive an Award under the Plan.

     (b) An individual who has agreed to accept non-Management employment by, or
to provide services to, the Company or an Affiliate shall be deemed to be
eligible for Awards hereunder as of the date of such agreement.

     (c) Directors are not eligible to receive Awards hereunder.

     (d) Holders of options and other types of equity-based awards granted by a
company acquired by the Company or with which the Company combines are eligible
for grant of Substitute Awards hereunder in connection with such acquisition or
combination transaction, provided that such holders are not Management or
Directors at the time of grant.

     (e) Awards may be granted to the trustee of a trust or the appropriate
legal representative of a similar entity or arrangement established for the
benefit of the individuals specified in paragraphs (a), (b) and (d) above, if
necessary to realize tax, accounting, regulatory or other benefits in a
jurisdiction other than the United States.

     SECTION 4. Administration.

     (a) The Plan shall be administered by the Committee. The Committee shall be
appointed by the Board and shall consist of not less than three directors. The
Board may designate one or more directors as alternate members of the Committee
who may replace any absent or disqualified member at any meeting of the
Committee. The Committee may issue rules and regulations for administration of
the Plan. It shall meet at such times and places as it may determine. A majority
of the members of the Committee shall constitute a quorum.

3

--------------------------------------------------------------------------------

     (b) Subject to the terms of the Plan and applicable law, the Committee
shall have full power and authority to: (i) designate Participants; (ii)
determine the type or types of Awards (including Substitute Awards) to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or with respect to which payments, rights, or other matters
are to be calculated in connection with) Awards; (iv) determine the terms and
conditions of any Award, including, but not limited to, the inclusion of a
provision for the recovery of profits realized from the exercise of an Award if
the Participant competes with the Company or becomes employed by a competitor of
the Company; (v) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, Shares, other securities, other
Awards, or other property, or canceled, forfeited or suspended, and the method
or methods by which Awards may be settled, exercised, canceled, forfeited or
suspended; (vi) determine, consistent with Section 10(f), whether, to what
extent, and under what circumstances cash, Shares, other securities, other
Awards, other property, and other amounts payable with respect to an Award under
the Plan shall be deferred either automatically or at the election of the holder
thereof or of the Committee; (vii) interpret and administer the Plan and any
instrument or agreement relating to, or Award made under, the Plan; (viii)
establish, amend, suspend or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(ix) determine whether and to what extent Awards should comply or continue to
comply with any requirement of statute or regulation, adopt rules, procedures,
and sub-plans to the Plan relating to the operation and administration of the
Plan to accommodate the specific requirements of local laws and procedures in
foreign jurisdictions; and (x) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan.

     (c) All decisions of the Committee shall be final, conclusive and binding
upon all parties, including the Company, the stockholders and the Participants.

     SECTION 5. Shares Available for Awards.

     (a) Subject to adjustment as provided below, the number of Shares available
for issuance under the Plan shall be 240,000,000 shares.

     (b) Any Shares underlying Substitute Awards or Inducement Awards shall not
be counted against the Shares available for issuance under the Plan.

     (c) If, after the effective date of the Plan, any Shares covered by an
Award (other than a Substitute Award or an Inducement Award), or to which such
an Award relates, are forfeited, or if such an Award otherwise terminates
without the delivery of Shares or of other consideration or without delivery of
the full number of shares underlying such Award, then the Shares covered by such
Award, or to which such Award relates, to the extent of any such forfeiture or
termination, shall again be, or shall become, available for issuance under the
Plan.

4

--------------------------------------------------------------------------------

     (d) In the event that any Option or other Award granted hereunder (other
than a Substitute Award or an Inducement Award) is exercised through the
delivery of Shares, or in the event that withholding tax liabilities arising
from such Option or Award are satisfied by the withholding of Shares by the
Company, the number of Shares available for Awards under the Plan shall be
increased by the number of Shares so surrendered or withheld.

     (e) Any Shares delivered pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or of treasury Shares.

     (f) In the event that any dividend or other distribution (whether in the
form of cash, Shares, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee shall
equitably adjust any or all of (i) the number and type of Shares (or other
securities or property) which thereafter may be made the subject of Awards, (ii)
the number and type of Shares (or other securities or property) subject to
outstanding Awards, and (iii) the grant, purchase, or exercise price with
respect to any Award or, if deemed appropriate, the Committee may make provision
for a cash payment to the holder of an outstanding Award; provided, however,
that the number of Shares subject to any Award denominated in Shares shall
always be a whole number. Any such adjustment with respect to a “stock right”
outstanding under the Plan, as defined in Section 409A of the Code, shall be
made in a manner that is intended to avoid the imposition of any additional tax
or penalty under Section 409A.

     SECTION 6. Options.

     The Committee is hereby authorized to grant Options to eligible individuals
as designated in Section 3 with the following terms and conditions and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine:

     (a) The purchase price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Substitute Awards,
such purchase price shall not be less than the Fair Market Value of a Share on
the date of grant of such Option.

     (b) The term of each Option shall be fixed by the Committee.

5

--------------------------------------------------------------------------------

     (c) The Committee shall determine the time or times at which an Option may
be exercised in whole or in part, and the method or methods by which, and the
form or forms, including, without limitation, cash, Shares, other Awards, or
other property, or any combination thereof, having a Fair Market Value on the
exercise date equal to the relevant exercise price, in which, payment of the
exercise price with respect thereto may be made or deemed to have been made.

     (d) Notwithstanding any provision of the Plan to the contrary, no incentive
stock options (ISOs) shall be granted under this Plan.

     (e) Under no circumstances may stock option awards be made that provide by
their terms for the automatic award of additional stock options upon the
exercise of such awards.

     SECTION 7. Restricted Stock and Restricted Stock Units.

     (a) The Committee is hereby authorized to grant Awards of Restricted Stock
and Restricted Stock Units to eligible individuals as designated in Section 3.

     (b) Shares of Restricted Stock and Restricted Stock Units shall be subject
to such restrictions as the Committee may impose (including, without limitation,
any limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise, as the Committee may deem appropriate.

     (c) Any share of Restricted Stock granted under the Plan may be evidenced
in such manner as the Committee may deem appropriate including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of shares
of Restricted Stock granted under the Plan, such certificate shall be registered
in the name of the Participant and shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock.

     (d) Except as otherwise determined by the Committee, upon termination of
employment or cessation of the provision of services (as determined under
criteria established by the Committee) for any reason during the applicable
restriction period, all Shares of Restricted Stock and all Restricted Stock
Units still, in either case, subject to restriction shall be forfeited and
reacquired by the Company; provided, however, that the Committee may, when it
finds that a waiver would be in the best interests of the Company, waive in
whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units.

6

--------------------------------------------------------------------------------

     SECTION 8. Performance Units.

     (a) The Committee is hereby authorized to grant Performance Units to
eligible individuals as designated in Section 3.

     (b) Subject to the terms of the Plan, a Performance Unit granted under the
Plan (i) may be denominated or payable in cash, Shares (including, without
limitation, Restricted Stock), other securities, other Awards, or other property
and (ii) shall confer on the holder thereof rights valued as determined by the
Committee and payable to, or exercisable by, the holder of the Performance Unit,
in whole or in part, upon the achievement of such performance goals during such
performance periods as the Committee shall establish. Subject to the terms of
the Plan, the performance goals to be achieved during any performance period,
the length of any performance period, the amount of any Performance Unit granted
and the amount of any payment or transfer to be made pursuant to any Performance
Unit shall be determined by the Committee.

     SECTION 9. Other Stock-based Awards.

     The Committee is hereby authorized to grant to eligible individuals as
designated in Section 3 such other Awards (including, without limitation, stock
appreciation rights and rights to dividends and dividend equivalents) that are
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares) as are deemed by the Committee to be
consistent with the purposes of the Plan. Subject to the terms of the Plan, the
Committee shall determine the terms and conditions of such Awards. Shares or
other securities delivered pursuant to a purchase right granted under this
Section 9 shall be purchased for such consideration, which may be paid by such
method or methods and in such form or forms, including, without limitation,
cash, Shares, other securities, other Awards, or other property, or any
combination thereof, as the Committee shall determine, the value of which
consideration, as established by the Committee, shall, except in the case of
Substitute Awards, not be less than the Fair Market Value of such Shares or
other securities as of the date such purchase right is granted.

     SECTION 10. General Provisions Applicable to Awards.

     (a) Awards shall be granted for no cash consideration or for such minimal
cash consideration as may be required by applicable law.

7

--------------------------------------------------------------------------------

     (b) Awards may, in the discretion of the Committee, be granted either alone
or in addition to or in tandem with any other Award or any award granted under
any other plan of the Company. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company, may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.

     (c) Subject to the terms of the Plan, payments or transfers to be made by
the Company upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine including, without limitation,
cash, Shares, other securities, other Awards, or other property, or any
combination thereof, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with Section
10(f) and rules and procedures established by the Committee. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of dividend equivalents in respect of installment or deferred
payments.

     (d) Unless the Committee shall otherwise determine, (i) no Award and no
right under any such Award, shall be assignable, alienable, saleable or
transferable by a Participant otherwise than by will or by the laws of descent
and distribution; provided, however, that, if so determined by the Committee, a
Participant may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise the rights of the Participant, and to
receive any property distributable, with respect to any Award upon the death of
the Participant; (ii) each Award, and each right under any Award, shall be
exercisable during the Participant’s lifetime only by the Participant or, if
permissible under applicable law, by the Participant’s guardian or legal
representative; and (iii) no Award and no right under any such Award, may be
pledged, alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company. The restrictions imposed by this paragraph shall not apply
to any Award which has been fully exercised, earned or paid, as the case may be,
and shall not preclude forfeiture of an Award in accordance with the terms
thereof.

     (e) All certificates for Shares or other securities delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable federal or state securities laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

8

--------------------------------------------------------------------------------

     (f) Unless the Committee expressly determines otherwise in the Award
Agreement, any Award of an Option, Restricted Stock or Other Stock-Based Award
in the form of a stock appreciation right is intended to qualify as a stock
right exempt under Section 409A of the Code, and the terms of the Award
Agreement and any related rules and procedures adopted by the Committee shall
reflect such intention. Unless the Committee explicitly determines otherwise in
the Award Agreement, with respect to any other Award that would constitute
deferred compensation within the meaning of Section 409A of the Code, the Award
Agreement shall set forth the time and form of payment and election rights, if
any, of the holder in a manner that is intended to avoid the imposition of
additional taxes and penalties under Section 409A. The Company makes no
representations or covenants that any Award granted under the Plan will comply
with Section 409A.

     SECTION 11. Amendment and Termination.

     (a) Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan, the Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without the consent of the affected
Participant, if such action would adversely affect the rights of such
Participant under any outstanding Award. Notwithstanding anything to the
contrary herein, the Committee may amend the Plan in such manner as may be
necessary to enable the Plan to achieve its stated purposes in any jurisdiction
outside the United States in a tax-efficient manner and in compliance with local
rules and regulations.

     (b) The Committee may waive any conditions or rights under, amend any terms
of, or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or beneficiary of an Award; provided, however, that any
such action that would adversely affect the rights of any Participant or holder
or beneficiary under any Award theretofore granted under the Plan shall not to
that extent be effective without the consent of such affected Participant,
holder or beneficiary; and provided further that, except as provided in Section
5(f), no such action shall reduce the exercise price of any Option established
at the time of grant thereof. Any such action taken with respect to an Award
intended to be a stock right exempt under Section 409A of the Code shall be
consistent with the requirements for exemption under Section 409A, and any such
action taken with respect to an Award that constitutes deferred compensation
under Section 409A shall be in compliance with the requirements of Section 409A.
The Company makes no representations or covenants that any action taken pursuant
to this Section 11(b) will comply with Section 409A.

9

--------------------------------------------------------------------------------

     (c) The Committee shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of changes in
applicable laws, regulations or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan. Any such action taken with respect to an Award intended to be a
stock right exempt under Section 409A of the Code shall be consistent with the
requirements for exemption under Section 409A, and any such action taken with
respect to an Award that constitutes deferred compensation under Section 409A
shall be in compliance with requirements of Section 409A. However, the Company
makes no representations or covenants that Awards will comply with Section 409A.

     (d) The Committee may correct any defect, supply any omission, or reconcile
any inconsistency in the Plan or any Award in the manner and to the extent it
shall deem desirable to carry the Plan into effect.

     SECTION 12. Miscellaneous.

     (a) No employee, independent contractor, Participant or other person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of employees, independent contractors,
Participants, or holders or beneficiaries of Awards under the Plan. The terms
and conditions of Awards need not be the same with respect to each recipient.

     (b) The Committee may delegate to another committee of the Board, one or
more officers or managers of the Company, or a committee of such officers or
managers, the authority, subject to such terms and limitations as the Committee
shall determine, to grant Awards to eligible individuals or to cancel, modify,
waive rights with respect to, alter, discontinue, suspend or terminate Awards
held by Participants; provided, however, that any delegation to management shall
conform with the requirements of the General Corporation Law of Delaware, as in
effect from time to time.

     (c) The Company shall be authorized to withhold from any Award granted or
any payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards, or other property) of withholding taxes due in
respect of an Award, its exercise, or any payment or transfer under such Award
or under the Plan and to take such other action (including, without limitation,
providing for elective payment of such amounts in cash, Shares, other
securities, other Awards or other property by the Participant) as may be
necessary in the opinion of the Company to satisfy the required tax withholding.

10

--------------------------------------------------------------------------------

     (d) Nothing contained in the Plan shall prevent the Company from adopting
or continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

     (e) The grant of an Award shall not be construed as giving a Participant
the right to be retained in the employ or service of the Company or any
Affiliate. Further, the Company or the applicable Affiliate may at any time
dismiss a Participant from employment or terminate the services of an
independent contractor, free from any liability, or any claim under the Plan,
unless otherwise expressly provided in the Plan or in any Award Agreement or in
any other agreement binding the parties.

     (f) If any provision of the Plan or any Award is or becomes or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction, or as to any person
or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

     (g) Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

     (h) No fractional Shares shall be issued or delivered pursuant to the Plan
or any Award, and the Committee shall determine whether cash, other securities
or other property shall be paid or transferred in lieu of any fractional Shares,
or whether such fractional Shares or any rights thereto shall be canceled,
terminated or otherwise eliminated.

     SECTION 13. Effective Date of Plan.

     The Plan shall be effective as of the date of its approval by the Board.

11

--------------------------------------------------------------------------------

     SECTION 14. Term of the Plan.

     No Award shall be granted under the Plan after the tenth anniversary of the
effective date. However, unless otherwise expressly provided in the Plan or in
an applicable Award Agreement, any Award theretofore granted may extend beyond
such date, and the authority of the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Board to amend the Plan, shall
extend beyond such date.

12

--------------------------------------------------------------------------------